Citation Nr: 0634281	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for dizzy spells, to 
include as secondary to the veteran's service-connected non-
suppurative otitis media with bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dyspnea.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg damage.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the bilateral lower extremities.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of the veteran's left arm.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulum of the lower third of the esophagus, claimed as 
a digestive condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2002, December 2002, and August 2004 by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Indianapolis, Indiana.

The claims for compensation under 38 U.S.C.A. § 1151 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  Competent, probative medical evidence does not reveal a 
current, chronic disability manifested by dizzy spells as the 
result of or medically attributed to any in-service injuries 
or diseases. 

2.  Competent, probative medical evidence of record does not 
reveal a current, chronic disability a current, chronic 
disability manifested by dizzy spells that is proximately due 
to, the result of, or aggravated by his service-connected 
disability.  


CONCLUSION OF LAW

Service connection for a disorder manifested by dizzy spells, 
to include as secondary to service-connected disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in August 2003 and 
October 2005.  The letters informed the appellant of what 
evidence was required to substantiate the service connection 
and secondary service connection claims and of his and VA's 
respective duties for obtaining evidence.  The latter letter 
specifically requested the veteran submit any evidence in his 
possession pertaining to his appeal.  Such notice did not 
inform the veteran as to the rating criteria for the claimed 
disability, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's service connection claim, to 
include on a secondary basis, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  The veteran was afforded the opportunity to submit 
or authorize VA to obtain additional medical records in 
connection with a June 2004 private emergency department.  
See October 2005 letter and December 2005 response.  
Additionally, as the May 2001 VA surgery was not in 
connection with his service-connected ear disorder, the 
resulting report is not pertinent to the claims decided 
herein and it is therefore not prejudicial to the veteran to 
proceed with appellate review of his direct and secondary 
service connection claims. As the competent medical evidence 
of record suggests his complaints of dizzy spells are the 
result of a nonservice-connected disability for which service 
connection has previously been denied and he has not 
identified or submitted competent evidence that suggest he 
has a separate disorder manifested by dizzy spells due to his 
service-connected disability or as the result of his period 
of active duty, a VA examination/opinion has not been 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file contains the veteran's statements in support 
of his appeal, to include testimony provided at an April 2005 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim decided herein has been 
obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and testimony at the April 2005 hearing, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records reveal treatment for 
chronic otitis media but are silent as to complaints of dizzy 
spells or treatment for a condition manifested by dizziness.  
The first evidence of record detailing any complaints of 
dizzy spells is dated in 1979, decades after the veteran's 
discharge from active duty.  However, the competent medical 
evidence of record fails to establish a diagnosis of a 
distinct, chronic disability manifested by dizziness.  
Instead, the current evidence shows treatment for dizzy 
spells and light-headed complaints in connection with his 
nonservice-connected heart disability.  See October 1979 
private medical record (dizzy spells were nonfocal and 
suggested vascular ischemia).  The Board notes that the 
October 1979 private medical report indicated a differential 
impression of temporal lobe epilepsy.  However, a follow-up 
electroencephalogram in November 1979 was normal.  It was 
felt the spells were either transient ischemic attacks, or 
"possibly" seizures.  Further, a July 2001 VA hospital 
discharge summary only noted the veteran reported a medical 
history of vertigo secondary to bilateral ear infections.  
The clinical findings noted in the July2001 VA hospital 
summary, as well as an August 2001 treatment record, October 
2001 discharge summary, and August 2002 discharge summary, do 
not relate the dizziness to service-connected ear disease.  

Service connection has previously been denied for heart 
disease.  See December 1987 rating decision and September 
1995 Board decision.  As the competent medical evidence fails 
to reveal a diagnosis of a distinct disability manifested by 
dizzy spells, rather than as a manifestation of heart disease 
for which service connection has previously been denied, the 
Board must conclude that the weight of the evidence is 
against a claim of direct service connection for dizzy 
spells.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992)

The veteran is service connected for non-suppurative otitis 
media with bilateral hearing loss for which he is rated 50 
percent disabled.  See January 2002 rating decision.  
Competent medical evidence does not indicate the veteran's 
service-connected ear disability caused or aggravated a 
distinct disability manifested by complaints of dizzy spells.  
As such, service connection, to include on a secondary basis, 
must be denied.  

As the weight of the evidence is against the veteran's claim 
of entitlement to service connection for a disorder 
manifested by dizzy spells, the doctrine of reasonable doubt 
is not for application.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does 
not apply when the preponderance of the evidence is against 
the claim).  



ORDER

Service connection for a disorder manifested by dizzy spells, 
to include on a secondary basis, is denied.


REMAND

The veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 are predicated on surgeries conducted at a 
VA medical facility around June 2001 and another in July 
2001.  In July 2005 the Board requested the AMC obtain a copy 
of the June 2001 operative report or, in the alternative, 
verification that the records cannot be located.  In February 
and April 2006 VA medical records were obtained; a review of 
the records indicates the veteran arrived for his operation 
on May 31, 2001.  However no operative report was obtained 
and there is no indication that the operative report could 
not be located.  As such, appellate review of the claims 
would be premature at this time.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center at Fort 
Wayne, Indiana, and request the operative 
report of the veteran's May 31, 2001, 
surgery.  If the report cannot be located, 
the claims file must so indicate.

2.  Readjudicate the veteran's compensation 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, and all evidence 
received, since April 2006.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


